UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 10/31 Date of reporting period: 7/31/16 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, July 31, 2016 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Common Stocks 94.7% Austria 0.7% Wienerberger AG Construction Materials 43,790 $ 675,338 Belgium 1.3% Ontex Group NV Personal Products 34,740 1,254,199 Brazil 2.0% Grendene SA Textiles, Apparel & Luxury Goods 178,100 944,701 M Dias Branco SA Food Products 28,300 1,026,074 1,970,775 Canada 6.7% Badger Daylighting Ltd Construction & Engineering 79,500 1,250,644 Dorel Industries Inc., B. Household Durables 22,900 660,982 Enerflex Ltd Energy Equipment & Services 57,600 504,287 Genworth MI Canada Inc Thrifts & Mortgage Finance 20,700 553,365 HudBay Minerals Inc Metals & Mining 176,630 881,525 Laurentian Bank of Canada Banks 18,220 676,196 Mullen Group Ltd Energy Equipment & Services 84,900 1,021,872 Precision Drilling Corp Energy Equipment & Services 114,500 488,934 Russel Metals Inc Trading Companies & Distributors 30,700 555,443 6,593,248 China 5.5% China ZhengTong Auto Services Holdings Ltd Specialty Retail 1,164,500 474,338 Goodbaby International Holdings Ltd Leisure Products 1,623,000 742,691 Greatview Aseptic Packaging Co. Ltd Containers & Packaging 1,384,000 717,173 Haier Electronics Group Co. Ltd Household Durables 339,000 568,074 Minth Group Ltd Auto Components 494,000 1,598,314 Xtep International Holdings Ltd Textiles, Apparel & Luxury Goods 1,374,000 706,677 Yingde Gases Group Co. Ltd Chemicals 1,592,000 566,387 5,373,654 Colombia 0.9% a Gran Tierra Energy Inc Oil, Gas & Consumable Fuels 263,500 731,271 a,b Gran Tierra Energy Inc. 144A Oil, Gas & Consumable Fuels 57,800 152,570 883,841 Finland 3.9% Amer Sports OYJ Leisure Products 68,340 1,938,356 Huhtamaki OYJ Containers & Packaging 44,090 1,935,928 3,874,284 Germany 6.8% Gerresheimer AG Life Sciences Tools & Services 23,200 1,990,428 Grand City Properties SA Real Estate Management & Development 74,450 1,655,712 Jenoptik AG Electronic Equipment, Instruments & Components 66,880 1,145,043 Rational AG Machinery 3,970 1,919,749 6,710,932 Hong Kong 6.7% EVA Precision Industrial Holdings Ltd Machinery 2,845,800 242,108 Luk Fook Holdings (International) Ltd Specialty Retail 401,000 1,018,291 Techtronic Industries Co. Ltd Household Durables 445,790 1,887,675 Value Partners Group Ltd Capital Markets 1,417,700 1,193,326 Vinda International Holdings Ltd Household Products 277,000 535,590 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) Hong Kong (continued) VTech Holdings Ltd Communications Equipment 159,600 $ 1,735,319 6,612,309 India 2.6% Dewan Housing Finance Corp. Ltd Thrifts & Mortgage Finance 278,819 933,649 LIC Housing Finance Ltd Thrifts & Mortgage Finance 201,535 1,572,248 2,505,897 Indonesia 0.7% a,c Sakari Resources Ltd Metals & Mining 1,342,000 667,094 Italy 2.4% Azimut Holding SpA. Capital Markets 27,119 426,114 Interpump Group SpA Machinery 116,203 1,880,412 2,306,526 Japan 17.8% Anritsu Corp Electronic Equipment, Instruments & Components 94,300 554,244 Asics Corp Textiles, Apparel & Luxury Goods 85,500 1,593,834 Capcom Co. Ltd Software 25,900 533,806 Daibiru Corp Real Estate Management & Development 88,000 857,717 Descente Ltd Textiles, Apparel & Luxury Goods 75,500 850,517 Dowa Holdings Co. Ltd. Metals & Mining 164,000 875,545 Fuji Oil Holdings Inc Food Products 49,600 1,094,664 Keihin Corp Auto Components 54,100 862,759 Kobayashi Pharmaceutical Co. Ltd Personal Products 42,258 2,022,142 Koshidaka Holdings Co. Ltd Hotels, Restaurants & Leisure 33,900 687,066 KYB Corp Auto Components 111,000 401,224 MEITEC Corp Professional Services 44,600 1,500,720 Nachi-Fujikoshi Corp Machinery 232,000 770,417 Square Enix Holdings Co. Ltd Software 22,300 702,302 Sumitomo Rubber Industries Ltd Auto Components 114,800 1,646,346 Tsugami Corp Machinery 144,000 623,480 Tsumura & Co Pharmaceuticals 68,500 1,952,637 17,529,420 Luxembourg 1.0% a Stabilus SA Machinery 19,310 1,010,155 Netherlands 4.8% Aalberts Industries NV Machinery 58,697 1,947,898 Arcadis NV Construction & Engineering 90,620 1,212,737 d Refresco Group NV, Reg S Beverages 100,038 1,561,252 4,721,887 Philippines 0.7% Vista Land & Lifescapes Inc Real Estate Management & Development 5,540,300 706,746 Poland 0.6% CCC SA Textiles, Apparel & Luxury Goods 13,010 593,298 South Korea 6.2% BNK Financial Group Inc Banks 117,243 928,555 DGB Financial Group Inc Banks 154,976 1,255,261 Hanon Systems Auto Components 52,712 542,575 a Hyundai Mipo Dockyard Co. Ltd Machinery 9,649 697,402 KIWOOM Securities Co. Ltd Capital Markets 14,909 1,060,156 |2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Common Stocks (continued) South Korea (continued) Korea Investment Holdings Co. Ltd Capital Markets $ Youngone Corp Textiles, Apparel & Luxury Goods Spain 2.0% Construcciones y Auxiliar de Ferrocarriles SA. Machinery Tecnicas Reunidas SA Energy Equipment & Services Sweden 2.4% Cloetta AB, B Food Products d The Thule Group AB, Reg S Leisure Products Switzerland 4.6% a Basilea Pharmaceutica AG Biotechnology Bucher Industries AG. Machinery Logitech International SA Technology Hardware, Storage & Peripherals Vontobel Holding AG Capital Markets Taiwan 4.1% Casetek Holdings Ltd Technology Hardware, Storage & Peripherals Chicony Electronics Co. Ltd Technology Hardware, Storage & Peripherals Simplo Technology Co. Ltd Electronic Equipment, Instruments & Components Tripod Technology Corp Electronic Equipment, Instruments & Components Thailand 1.6% Tisco Financial Group PCL, fgn Banks United Kingdom 8.7% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables Devro PLC Food Products DFS Furniture PLC Household Durables Dignity PLC Diversified Consumer Services Foxtons Group PLC Real Estate Management & Development JRP Group PLC Insurance Laird PLC Electronic Equipment, Instruments & Components a LivaNova PLC Health Care Equipment & Supplies Oxford Instruments PLC Electronic Equipment, Instruments & Components SIG PLC. Trading Companies & Distributors a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $87,780,318) |3 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Smaller Companies Fund (continued) Industry Shares Value Preferred Stocks (Cost $777,898) 0.9% Brazil 0.9% e Alpargatas SA, 5.30%, pfd Textiles, Apparel & Luxury Goods 262,600 $ 931,852 Total Investments before Short Term Investments (Cost $88,558,216) 94,098,457 Principal Amount Short Term Investments 3.6% U.S. Government and Agency Securities 3.6% United States 3.6% f Farmer Mac Discount Note, 8/01/16 $ 2,100,000 2,100,000 f FHLMC, 8/01/16 1,400,000 1,400,000 Total Investments (Cost $92,058,196) 99.2% 97,598,457 Other Assets, less Liabilities 0.8% 808,263 Net Assets 100.0% $ 98,406,720 See Abbreviations on page 8. a Non-income producing. b See Note 5 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At July 31, 2016, the aggregate value of these securities was $3,394,288, representing 3.4% of net assets. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. TEMPLETON GLOBAL INVESTMENT TRUST Notes to Statement of Investments (unaudited) Templeton Foreign Smaller Companies Fund 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of six separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Templeton Foreign Smaller Companies Fund (Fund) is included in this report. Effective March 21, 2016, the Fund reorganized from a series of Franklin Templeton International Trust into a new series of the Trust. 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the |5 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At July 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 94,097,167 Unrealized appreciation $ 19,644,856 Unrealized depreciation (16,143,566 ) Net unrealized appreciation (depreciation) $ 3,501,290 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. RESTRICTED SECURITIES At July 31, 2016, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value 57,800 Gran Tierra Energy Inc. 144A (Value is 0.2% of Net Assets) 6/30/16 $ 173,400 $ 152,570 |6 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: Colombia $ 731,271 $ — $ 152,570 $ 883,841 Indonesia — — 667,094 667,094 All Other Equity Investments a,b 92,547,522 — — 92,547,522 Short Term Investments — 3,500,000 — 3,500,000 Total Investments in Securities $ 93,278,793 $ 3,500,000 $ 819,664 $ 97,598,457 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended July 31, 2016, is as follows: Net Change in Unrealized Net Appreciation Balance at Transfers Transfers Realized Net Unrealized Balance (Depreciation) on Beginning of Into Out of Cost Basis Gain Appreciation at End Assets Held at Period Period Purchases Sales Level 3 Level 3 Adjustments (Loss) (Depreciation) of Period End Assets: Investments in Securities: Equity Investments: a Colombia $ — $ 173,400 $ — $ — $ — $ — $ — $ (20,830 ) $ 152,570 $ (20,830 ) Indonesia 943,112 — (276,018 ) 667,094 (276,018 ) Total $ 943,112 $ 173,400 $ — $ — $ — $ — $ — $ (296,848 ) $ 819,664 $ (296,848 ) a Includes common and preferred stocks as well as other equity investments. |7 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS (continued) Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of July 31, 2016, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Discount for lack of Colombia $ 152,570 Market Comparables marketability 5% Decrease Discount for lack of Indonesia 667,094 Market Comparables marketability 13% Decrease Total $ 819,664 a Represents the directional change in the fair value of the Level 3 investments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio FHLMC Federal Home Loan Mortgage Corp. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
